Citation Nr: 1809840	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-55 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder other than radiculopathy of the right upper extremity.

2.  Entitlement to service connection for a left hand disorder other than radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.  Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 2000.

This case has a complex procedural history, beginning with a September 2002
rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, declined to reopen the Veteran's previously denied claims for service connection for right and left hand disorders.

In March 2005, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of this hearing has been added to the record.  

In May 2006, the Board issued a decision which reopened the Veteran's hand disorder claims and remanded them for additional evidentiary development.  The issues were again remanded in November 2010, September 2012, June 2013, and February 2016.

In January 2014, the Board issued a decision which denied the Veteran's claims seeking entitlement to service connection for right and left hand disorders, other than radiculopathy of the right and left upper extremities.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a motion filed by VA, the Court remanded this matter for further development and consideration in August 2015 and the Board remanded the matter in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the February 2016 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2015 Order the Court required the RO to schedule the Veteran for an appropriate examination to obtain a medical opinion regarding the etiology of the Veteran's current right and left hand disorders, other than radiculopathy of the right and left upper extremities.  The examiner was asked to identify whether each hand disability was caused or aggravated by the Veteran's military service or caused or aggravated by the Veteran's other service-connected disabilities.  The examiner did not provide a response to this inquiry.  

If the Veteran has a right and/or left hand disorder, other than radiculopathy of the right and left upper extremities at the present time or at any time during the pendency of the claim it is considered a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his right and left hand disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder.  

2.  After all available records have been associated with the claims file and/or e-folder, request an addendum examination from the same examiner who conducted the April 2016 examination to determine the etiology of his current right and left hand disorders, other than radiculopathy of the right and left upper extremities.  If this examiner is not available send the Veteran's file to an appropriate examiner to conduct a file review and provide a medical opinion.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*  The Veteran's September 1974 enlistment examination is silent for complaints regarding hand pain or numbness.  

*  The Veteran's February 1999 retirement examination is silent for complaints of hand pain.  

*  In a March 2000 lay statement the Veteran indicated he began waking up in the middle of the night with hand pain.  The Veteran reported that he was diagnosed with arthritis in March 2000.  

*  In a March 2000 treatment record the Veteran was seen with complaints of bilateral hand pain.  No deformity was noted and an X-ray study indicated no bony abnormalities.  

*  In a subsequent March 2000 follow-up treatment record the Veteran was seen with continued complaints of bilateral hand pain, however, the clinician noted no swelling, deformity, or evidence of arthritis.

*  In January 2002, the Veteran was seen with complaints of bilateral hand numbness and was issued wrist splints for suspected carpal tunnel syndrome (CTS).  The clinician noted that future nerve testing would be needed to confirm the diagnosis.  

*  In a May 2002 VA treatment record the Veteran indicated experiencing hand numbness in November 1999.  The clinician noted radicular symptoms with no overt weakness and pain primarily over the bilateral MCP joints.  In a subsequent May 2002 treatment note the clinician noted CTS as the potential cause.

*  A May 2003 VA treatment note indicates the Veteran was seen with complaints of bilateral hand pain but stated he had not experienced additional trauma to his hands.  

*  In a January 2005 private treatment note the Veteran was seen with complaints of hand pain and numbness, the clinician noted multiple possible causes including gouty arthropathy, early osteoarthritis, or mild CTS and commented that future testing is necessary.

*  In May 2005 the Veteran was seen with complaints of insomnia and hand pain and reported a diagnosis of cervical spine arthritis.  The clinician discussed a previous nerve conduction study (NCS) which returned normal results.  The clinician conducted a hand examination and noted the results as normal.  

*  In a November 2008 private treatment note the Veteran reported recent involvement in a motor vehicle accident.  Upon physical examination the clinician noted the Veteran's wrists and hands moved freely.  

*  In December 2008, the Veteran reported being in a motor vehicle accident in the preceding month resulting in a herniated disk in his back and neck.  

*  In January 2009, the Veteran was seen with complaints of neck pain.  An MRI revealed a bulging disc, tiny disc protrusion, and no nerve component.  

*  In a February 2009 treatment record the clinician noted that bulging discs do not always cause neck and back pain, that treatment with medication such as Motrin and Tylenol is sufficient and treatment with narcotics such as hydrocodone and Percocet is not necessary.  

*  In an April 2009 VA treatment note the Veteran was seen with complaints of persistent neck, back, and extremity pain and weakness.  The clinician noted the symptoms progressed following a motor vehicle accident in November 2008.  Upon examination the clinician noted increased tenderness in the carpal metacarpal joints of several fingers on both hands with fine motor control appearing normal in both hands.

*  An April 2009 X-ray study indicated both hands were normal with normal mineralization and joint spacing.  The X-ray study also revealed no soft tissue swelling, cortical erosions, subluxations, dislocations, or periosteal reaction.

*  In September 2009 the Veteran was seen by an orthopedic specialist with complaints of left middle finger pain.  The specialist reported an unclear etiology and noted possible diagnoses include painful neuroma, epidermal inclusion cyst, giant cell tumor, and glomus tumor.  The specialist indicated no manifested signs during the physical examination other than tenderness on palpation.  

*  In an October 2009 private treatment note the Veteran reported left middle finger pain and swelling.  Upon examination the physician noted no swelling, no redness, no evidence of infection, and full range of motion in the joints.  The physician noted multiple possible causes and recommended the Veteran continue to see an orthopedic hand specialist.  

*  In a November 2009 treatment note the Veteran reported a recent history of increased sensitivity in his left middle finger.  The Veteran reported that he had seen a hand surgeon and a general orthopedic surgeon without receiving a clear explanation.  The clinician noted increased sensitivity (hyperalgesia) to pinpricks in the left middle finger but otherwise normal pinprick results in the fingertips of the left hand.

*  In December 2010, the Veteran was afforded a VA examination.  The Veteran reported experiencing bilateral hand pain across his knuckles and numbness throughout his hands since 1999.  The examiner noted a normal X-ray study from March 2002 and a normal nerve conduction test in May 2002.  The examiner also mentions an X-ray study for both hands from 2009 that was interpreted as "negative." The examiner diagnosed bilateral hand strain and bilateral hand paresthesias and stated it is less likely than not that the Veteran's current hand pain is related to his hand pain during service.

*  In a December 2012 private treatment note the Veteran was seen with complaints of left finger pain and hand pain.  The clinician opined possible CTS as the cause.  In a subsequent December 2012 private treatment note the Veteran was seen with complaints of numbness and tingling in his bilateral upper extremities.  The examiner noted nerve conduction studies from July 2010 that show bilateral CTS as well as left ulnar nerve involvement at the elbow.  The clinician noted multiple possible diagnoses including bilateral CTS, left cubital tunnel syndrome, cervical degenerative disc disease, cervicalgia, and cervical radiculopathy.  

*  In January 2013, the Veteran was afforded a VA examination.  The examiner indicated a diagnosis of upper-extremity parethesias and a diagnosis for bilateral hand strain.  The clinician opined that the Veteran's hand strain was unrelated to the Veteran's radiculopathy or any other aspect of his military service but declined to provide a rationale for that finding.  As a result, the Board remanded to the same examiner for her to complete an addendum opinion.  In the July 2013 addendum opinion the examiner noted two distinct problems in the Veteran's hands, the first is a chronic strain with inflammation and the second is the neuropathy for which service-connection has already been granted.  The examiner also indicated a diagnosis of CTS that is unrelated to his neuropathy but involves overlapping symptoms.  The Board notes these examinations were the basis for a January 2014 Board decision which denied the Veteran service connection for hand disorders, other than radiculopathy.  The January 2014 decision was vacated in an August 2015 Joint Motion for Partial Remand (JPMR) and the January 2013 examination and July 2013 addendum were found to be inadequate.  

*  In a May 2013 private treatment note the Veteran reported experiencing numbness and tingling in his neck and bilateral upper extremities.  The physician reported an uncertain etiology but opined that the Veteran's continued neck symptoms are related to his upper extremity radicular complaints.  

*  As the result of a February 2016 Board remand, the Veteran was afforded another VA examination in April 2016.  The examiner summarized a large portion of the medical evidence in the file and opined the Veteran has not received a "formal diagnosis or treatment" for gout or CTS.  The examiner concluded that the Veteran does not have a diagnosis for any hand conditions other than upper extremity radiculopathy and stated the Veteran's hands were "normal." This conclusion is not consistent with private doctors conclusions and VA examinations in December 2010 (diagnosing bilateral hand strain) and January/July 2013 (diagnosing bilateral hand strain and CTS).  

b.  The examiner must provide an opinion as to whether the Veteran's current right and left hand disorders, other than radiculopathy of the right and left upper extremities began during a period of active service, or existed prior to service and was aggravated by service.  The examiner must also provide an opinion as to whether any hand disabilities, other than radiculopathy were caused by the Veteran's other service-connected disabilities.  

c.  After reviewing the records, if the examiner determines the Veteran has no current hand disabilities other than radiculopathy, the examiner is instructed to explain in detail the reason his or her findings differ from the findings of the Veteran's private doctors and previous VA examinations (December 2010, January 2013, and the July 2013 addendum).  The examiner is instructed that if the Veteran had any hand disability, other than radiculopathy during the pendency of the claim, it must be discussed and a determination must be made as to whether it was aggravated by the Veteran's service or caused or aggravated by the Veteran's other service-connected disabilities.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


